PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/464,733
Filing Date: 21 Mar 2017
Appellant(s): Rowan et al.



__________________
William E. Gallagher
For Appellant


EXAMINER’S ANSWER




December 1, 2020.

Every ground of rejection set forth in the Office action dated July 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 - 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/058148 to Blaker et al. in view of US 2008/0281003 to Akay et al., US 2010/0261803 to Bismarck et al., US 5,650,222 to DesMarais et al., and US 2011/0160689 to Merrigan et al.
Regarding Claim 1.  Blaker et al. teaches a foam prepared from polymerizing a high dispersed phase emulsion, alternatively known as a high internal phase emulsion, comprising a continuous phase and an aqueous dispersed phase (Page 2, Lines 15 – 23; Page 5, Lines 24 - 27).  
The continuous phase is reasonably considered to correspond to the instantly claimed oil phase as it comprises an oil, monomers such as styrene, and crosslinkers/cross-linking agent (Page 3, Lines 1 – 19).  Blaker et al. also teaches the 
Blaker et al. does not expressly a monomer comprising a substantially water-insoluble monofunctional alkyl acrylate or alkyl methacrylate is further included with a monomer such as styrene in the continuous phase or that the aqueous phase comprises a water-soluble electrolyte comprising a chloride of an alkaline earth metal.  However, Akay et al. also teaches the formation of a cellular article from a high internal phase emulsion in which the polymerizable/monomeric component is preferably comprised of both styrene and ethylhexylacrylate, with ethylhexylacrylate being provided in an amount of up to 30 weight percent (Paragraphs 55 and 60).  Blaker et al. and Akay et al. are analogous art as they are from the same field of endeavor, namely high internal phase emulsions and cellular articles produced therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to combine ethylhexylacrylate in the amount suggested by Akay et al. with the styrene monomer in the continuous phase disclosed by Blaker et al.  The 
Blaker et al. also does not expressly characterize the foam as an open-cell foam.  However, Bismarck et al. teaches the concept of varying a polyHIPE foam between closed-cell and open-cell (Paragraph 4).  Blaker et al. and Bismarck et al. are analogous art as they are from the same field of endeavor, namely high internal phase emulsions and cellular articles produced therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam of Blaker et al. as an open cell foam, as suggested by Bismarck et al.  The motivation would have been that Bismarck et al. teaches that open cell foams find utility in applications such as filter membranes and scaffolds for tissue engineering (Paragraph 4).
Blaker et al. additionally does not expressly teach the water-to-oil ratio of the high internal phase emulsion is inside the instantly claimed range.  However, DesMarais et al. teaches the preparation of high internal phase emulsions having water-to-oil ratios in the range of most preferably 55:1 to 65:1 (Column 12, Lines 41 – 53).  Blaker et al. and DesMarais et al. are analogous art as they are from the same field of endeavor, namely foam articles produced from high internal phase emulsions.  Before 
With respect to the instantly claimed limitation regarding the percentage of the cells in the foam that are at least 1 micrometer in size which are in fluid communication with at least one adjoining cell, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Blaker et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. an open-cell foam in which at least 80% of the cells that are at least 1 micrometer in size are in fluid communication with at least one adjoining cell, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it 
Blaker et al. does not expressly teach the high internal phase emulsion phase foam is used to prepare an absorbent article.  However, Merrigan et al. teaches the concept of using a HIPE foam as the absorbent core of absorbent articles (Paragraph 0031).  Blaker et al. and Merrigan et al. are analogous art as they are from the same field of endeavor, namely articles produced with high internal phase emulsions.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare an absorbent article in which the core comprises the foam of Blaker et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  Merrigan et al. teaches foams prepared from high internal phase emulsions are known in the art to be suitable absorbent core materials in absorbent articles.
Regarding Claim 2.  Blaker et al. teaches the absorbent article of Claim 1 but does not expressly teach it is a polyHIPE foam.  However, Blaker et al. does teach the inventive foams may be prepared from high dispersed phase emulsions and are synthesized from Pickering-emulsion templates (Page 2, Lines 15 – 19).  Blaker et al.  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Blaker et al. shows that high dispersed phase emulsions are suitably used for the preparation of polyHIPE-type foams (Page 2, Lines 15 – 19).  
Regarding Claim 3.  Blaker et al. teaches the absorbent article of Claim 1 but is silent regarding the compression modulus thereof.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teach a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a high internal phase emulsion phase foam having a compression modulus in the claimed range is prepared from a composition comprising all of the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a high internal phase emulsion phase foam having a compression modulus in the claimed range, would implicitly be achieved in a product In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 4.  Blaker et al. teaches the absorbent article of Claim 1.  In Example 5, the cellular nanoparticles are added in amount of 1 weight percent of the organic/oil phase (Page 16, Lines 20 – 22).
Regarding Claim 5.  Blaker et al. teaches the absorbent article of Claim 1 wherein the cellulose nanoparticles may be derived from bacteria (Page 4, Lines 3 – 5), i.e. they may correspond to bacterial nanocellulose.
Regarding Claim 6.  Blaker et al. teaches the absorbent article of Claim 1 wherein the dispersed phase may comprise an initiator (Page 7, Lines 7 – 10).
Regarding Claim 7.  Blaker et al. teaches the absorbent article of Claim 1 wherein the cellulose nanoparticles are hydrophobicized prior to be suspended in the continuous/oil phase (Page 6, Lines 22 – 28).  They are hydrophobicized by converting the hydroxyl groups therein via reaction with various chemical compounds to 
Regarding Claim 10.  Blaker et al. teaches the absorbent article of Claim 6 wherein the initiator may be potassium persulphate (Page 7, Lines 11 – 12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/058148 to Blaker et al. in view of US 2008/0281003 to Akay et al., US 2010/0261803 to Bismarck et al., US 5,650,222 to DesMarais et al., and US 2011/0160689 to Merrigan et al. – as applied to Claim 1 above – and further in view of US 2014/0073706 to Capron et al.
Regarding Claim 8.  Blaker et al. teaches the absorbent article of Claim 1 but is silent regarding the aspect ratio of the cellulose nanocrystals.  However, Capron et al. teaches cellulose nanocrystals/nanoparticles having a length/width ratio ranging from 10 to 55 are advantageously used in the preparation of HIPE type emulsions (Abstract; Paragraph 110).  Paragraph 62 of the PG-PUB of the instant specification defines aspect ratio is a length to width; therefore, the preferred length/width ratio for cellulose taught by Capron et al. corresponds to an aspect ratio of 10 to 55.  Blaker et al. and Capron et al. are analogous art as they are from the same field of endeavor, namely high internal phase emulsion foams prepared with cellulose nanoparticles.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/058148 to Blaker et al. in view of US 2008/0281003 to Akay et al., US 2010/0261803 to Bismarck et al., US 5,650,222 to DesMarais et al., and US 2011/0160689 to Merrigan et al. – as applied to Claim 1 above – and further in view of US 2011/0198282 to Chu et al.
Regarding Claim 9.  Blaker et al. teaches the absorbent article of Claim 7 but does not expressly teach the surface modification of the cellulose nanoparticles is performed with one of the particularly recited species.  However, Chu et al. teaches the concept of using acetic anhydride to increase the hydrophobicity of cellulose nanofibers (Paragraph 164).  Blaker et al. and Chu et al. are analogous art as they are from the same field of endeavor, namely articles produced with hydrophobicized cellulose.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use acetic anhydride as taught by Chu et al. to render the cellulose nanoparticles of Blaker et al. more hydrophobic.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Blaker et al. does not particularly limit the compounds which may be used to increase the hydrophobicity of cellulose and Chu et al. expressly teaches acetic anhydride is a suitable compound for the purpose of increasing the hydrophobicity of cellulose (Paragraph 164).  

(2) Response to Argument
A) Appellant argues that the inclusion of petroleum-derived monofunctional alkyl acrylate or alkyl methacrylate monomer in the instantly claimed amount in the emulsion of Blaker et al. is directly contrary to the expressed purpose of the reference to provide “green” composites.  However, it is respectfully submitted that the outstanding rejection did not suggest substituting any of the “green” component of Blaker et al. with the alkyl acrylate monomer of Akay et al.  
As detailed in the rejection of Claim 1 under 35 U.S.C. 103, primary reference Blaker et al. teaches a foam prepared from a high internal phase emulsion in which the continuous phase comprises styrene as the monomer component and cellulose particles as emulsification/stabilization agents.  Secondary reference Akay et al. also teaches the formation of a cellular article from a high internal phase emulsion.  The polymerizable/monomeric component in Akay et al. is preferably comprised of both styrene and ethylhexylacrylate, with ethylhexylacrylate being provided in an amount of 
The proposed modification to Blaker et al. to include a monofunctional alkyl acrylate or alkyl methacrylate monomer does not result in the elimination of the “green” cellulose materials required by the reference.  Again, the cellulose materials in Blaker et al. function as emulsifiers, whereas ethylhexylacrylate performs distinct functions from an emulsifier which are detailed above.  Ethylhexylacrylate would not be viewed by a person of ordinary skill in the art as a suitable substitute for the particulate cellulose emulsifier of Blaker et al.  The rejection thus does not propose substituting ethylhexyl acrylate in place of the particulate emulsifier.  The rejection 
The Office further notes that Blaker et al. expressly teaches the continuous/oil phase may comprise a blend of synthetic monomers, including acrylated monomers (Page 3, Lines 13 – 15).  It would consequently be the Office’s position that there would be a reasonable expectation of success in the inclusion of the synthetic, petroleum-based ethylhexylacrylate monomer in the continuous/oil phase of Blaker et al., as the reference already envisions the inclusion of synthetic monomers and specifically acrylated monomers in the disclosed emulsions.
B) Appellant argues that none of the emulsion/foam examples of Blaker et al. are described as HIPE emulsions.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) Blaker et al. expressly discloses both high and 
C) Appellant argues that Blaker et al. recognizes and contemplates that the components and materials described can, under certain circumstances, result in unstable emulsions.  Appellant specifically cites page 12, lines 12 – 15, of the reference as support for this assertion.  In this citation, it is indicated that it “was not possible to prepare stable emulsions with >4 wt% hydrophobicized bacterial cellulose loadings relative to the organic phase (with <40 vol.% organic phase)”.  However, this is not a teaching away from lower volume proportions of the organic phase in the disclosed emulsions, which is a characteristic feature of high internal phase emulsions.  This excerpt simply discourages bacterial cellulose loadings above 4 weight percent in conjunction with higher volume proportions of the organic phase.  While Blaker et al. 
Page 12, lines 12 – 15, of the reference consequently does not constitute a showing of unstable emulsions arising from increasing water:oil ratios; this section only teaches unstable emulsions are obtained when increased water:oil ratios are paired with amounts of cellulose nanoparticles above 4 weight percent.  However, it must be emphasized the reference nowhere requires the cellulose nanoparticles be used in amounts above 4 weight percent.  Following this teaching in the reference, a person of ordinary skill in the art would simply have been led to use a content of cellulose nanoparticles below 4 weight percent when preparing high internal phase emulsions in which the water:oil ratios are characteristically higher.
D) Appellant also cites Table 1 on page 20 of Blaker et al. as support for the assertion that declining emulsion stability is correlated with higher water:oil ratios.  The limited data in this table is insufficient to ascertain a trend that a decline in emulsion In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Blaker et al. expressly teaches the inventive emulsions may be high dispersed phase emulsions (Page 2, Lines 15 – 23; Page 5, Lines 24 - 27), which are emulsions characterized by high water:oil ratios.  There must then necessarily be a reasonable expectation of success in preparing such emulsions when following the disclosure of Blaker et al.
E) In response to appellant’s arguments that several of the examples provided in Blaker et al. prepare closed cell foams, a reference is not limited to the examples provided.  While Blaker et al. does prepare several closed cell foams in the inventive examples, the reference does not appear to require all foams produced from the emulsions be closed-celled.  It is further submitted that the instant rejection is based upon a combination of references, with Bismarck et al. teaching the concept of varying a polyHIPE foam between closed-cell and open-cell depending on the particular application desired (Paragraph 4).  
F) Appellant argues that Blaker et al. does not suggest a particular use for the foams it teaches.  The Office agrees.  It is then suitable to look to other references which  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Merrigan et al. teaches foams prepared from high internal phase emulsions are known in the art to be suitable absorbent core materials for absorbent articles.

To summarize:
Blaker et al., in combination with the applied secondary references, renders obvious the instantly claimed absorbent article having all of the features set forth, as detailed in the outstanding rejection under 35 U.S.C 103 and Response to Arguments section above;
Modification of the emulsions described by Blaker et al. with the selected elements identified in Akay et al. would have no impact on the purported purpose of Blaker et al. or the overall “green” content of its foams, as detailed in section A) above;
There is a reasonable expectation of success in making HIPE emulsions from the materials described in Blaker et al., as detailed in at least sections B) and C) above; and
A person of ordinary skill in the art would have been motivated to use a polyHIPE foams, such as that of Blaker et al., in absorbent articles based on the disclosure of Merrigan et al., as detailed in the outstanding rejection of Claim 1 under 35 U.S.C. 103 and section F) above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Melissa Rioja
/MELISSA A RIOJA/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),